DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                          Status of Application 
2	This instant Office Action is in response to Amendment filed on 8/15/2022.
3.	This Office Action is made Final.
4.	Claims 11-54 and 65-81 were previously cancelled. 
5.	Claims 10 and 64 are currently cancelled. 
6.	Claims 82-83 are new.
7.	Claims 1-9, 55-63 and 82-83 are pending.
Response to Arguments
8.	Applicant’s arguments with respect to the amended claims have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The new grounds of rejection is necessitated by amendment. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claims 1-9, 55-63 and 82-83 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Taehum Kim et al. US 20190357295 hereafter Taehum.

As to Claim 1. (Currently Amended)   Taehum discloses a method of operating a radio access network (“RAN”) node [i.e. Base Station-BS/eNodeB/eNB/RAN], the method comprising [Figs. 1, 3, 16, Sections 0002, 0072, 0466: A method for transmitting and receiving a Non-Access Stratum (NAS) message. Radio Access Network (RAN): a unit including an eNodeB, and RAN defined at terminal level provides connection to core network. A RAN correspond to an eNB/gNB]: 
receiving [i.e. S1 Interface, Section 0098: S1 interface performs NAS signaling and supports many relations between eNB and MME/SGW/core network] a packet data unit (“PDU’) [i.e. data/NAS message/Protocol Data Unit see 0088, 0104, 0242 packet carries information] for a wireless device [i.e. UE-User Equipment] that is in an inactive state, wherein the PDU is received from a core network (“CN”) node [Fig. 1 (Evolved Packet System-EPS comprises Core Network), Sections 0005, 0468, 0472: Receiving a Non-Access Stratum (NAS) message (i.e. PDU) to a UE which is in a RRC-Inactive state. The CN node transmit DL NAS message (i.e. DL NAS PDU). The RAN (i.e. eNB) receives the indication and DL NAS message starts a transmission of paging to the UE when the UE is in RRC-INACTIVE state];
paging the wireless device in response to receiving the PDU [Sections 0472, 0474: The RAN (i.e. eNB) receives DL NAS message (i.e. PDU) and starts a transmission of paging to the UE when the UE is in RRC-INACTIVE state. RAN successfully receives the indication for DL NAS message and RAN starts the RAN paging],
and sending a non-delivery message to the CN node [i.e. MME]  in response to failure of the paging for the wireless device [Fig. 7 (Depicts eNB sending NAS Non-Delivery Indication to MME), Sections 0242, 0483: The eNB is unable to ensure that the message has been received by UE, it reports the non-delivery of this NAS message by transmitting a NAS NON-DELIVERY INDICATION message to MME. The paging transmission is failed, the RAN (i.e. eNB) transmit indication or cause for informing failure of the paging transmission],
wherein the non-delivery message includes an indication that the wireless device is in the inactive [i.e. RRC idle/inactive mode] state [Sections 0012, 0300-0302, 0366: Transmitting, by the base station, cause (i.e. reason) for informing a failure of the paging transmission to the CN node, when the paging transmission is failed. NAS Message Transmission and Reception Method in Inactive Mode: According to the RAN paging failure, a discussion in 3GPP is as: RAN sends NAS NON-DELIVERY NOTIFICATION to a CN. The NAS Non-delivery Indication message include an indication or cause; an example of the indication or cause may be failure of RRC connection establishment (i.e. UE RRC inactive see 0353) or DL NAS PDU is not delivered],
wherein the PDU is a non-access stratum (“NAS”) PDU, and wherein the non-delivery message is a NAS non-delivery message [Sections 0242, 0366: The eNB is unable to ensure that the message has been received by UE, it reports the non-delivery of this NAS message by transmitting a NAS NON-DELIVERY INDICATION message to MME; the NAS NON-DELIVERY INDICATION message includes the non-delivered NAS message within the NAS-PDU IE. The NAS Non-delivery Indication message include an indication or cause; an example of the indication or cause may be failure of RRC connection establishment or DL NAS PDU is not delivered].

As to Claim 2. (Original)  Taehum discloses the method of Claim 1, wherein the non-delivery message includes an instruction for the CN node to refrain from resending the PDU for the wireless device [Sections 0242, 0483: The eNB reports the non-delivery of this NAS message by transmitting a NAS NON-DELIVERY INDICATION message to an MME that includes the non-delivered NAS message within the NAS-PDU IE and cause value. Meanwhile, the paging transmission is failed, the RAN transmit an indication or cause for informing failure of the paging transmission and the CN node that receives it may stop the second timer and switched to the IDLE mode].

As to Claim 3. (Original) Taehum discloses the method of Claim 2, wherein the instruction for the CN node to refrain from resending is an instruction for the CN node to refrain from resending the PDU for the wireless device for a period of time following the non-delivery message [Sections 0242, 0483, 0421: The eNB reports the non-delivery of this NAS message by transmitting a NAS NON-DELIVERY INDICATION message to an MME that includes the non-delivered NAS message within the NAS-PDU IE (information element) and cause value. The paging transmission is failed, the RAN transmit an indication or cause for informing failure of the paging transmission and the CN node that receives it stop the second timer and switched to the IDLE mode. The MME-NAS layer that receive message stops timer and determines DL NAS message (i.e. PDU) is impossible].
As to Claim 4 (Currently Amended)   Taehum discloses the method of Claim 2, further comprising: generating [i.e. Processor, Sections 0488: The network node includes a processor implements the processes of Figs. 1-15 and the layers of protocol implemented by the processor]  the non-delivery message [Section 0242: The NAS NON-DELIVERY INDICATION message includes the NAS-PDU IE (information element)] to include the instruction for the CN to refrain from resending the PDU for the wireless device in response to a high paging load and/or in response to multiple failures of paging for the wireless device [Sections 0171, 0366, 0421: For the RAN paging failure issue, the following scheme is proposed: RAN performs paging retry after persistent errors, and based on a local configuration, needs to release S1 connection, and MME (i.e. CN node) locally turns the UE's context to EMM-IDLE. NAS Non-delivery Indication message include the DL NAS message received indication or cause which may be failure of the RAN paging retry. The MME-NAS layer that receive message stops timer and determines DL NAS message (i.e. PDU) is impossible].

As to Claim 5. (Previously Presented)   Taehum discloses the method of Claim 1, wherein the failure of the paging is determined in response to failure to receive a response from the wireless device at the RAN node after initiating the paging [Sections 0012, 0242, 0366: Transmitting, by the base station, cause (i.e. reason) for informing a failure of the paging transmission to the CN node, when the paging transmission is failed. The eNB is unable to ensure that the message has been received by UE. The NAS Non-delivery Indication message include an indication or cause; indication or cause may be failure of RRC connection establishment (i.e. UE RRC inactive/no answer see 0353) or DL NAS PDU is not delivered].
As to Claim 6. (Original)    Taehum discloses the method of Claim 5, wherein the failure of the paging is determined in response to failure to receive a response from the wireless device at the RAN node for a preconfigured time after initiating the paging [Sections 0012, 0175, 0242, 0366: Transmitting, by the base station, cause (i.e. reason) for informing a failure of the paging transmission to the CN node, when the paging transmission is failed. In relation to the RAN paging failure there is a RAN paging timer value. The eNB is unable to ensure that the message has been received by UE. The NAS Non-delivery Indication message include an indication or cause; indication or cause may be failure of RRC connection establishment (i.e. UE RRC inactive/no answer see 0353) or DL NAS PDU is not delivered].

As to Claim 7. (Currently Amended)    Taehum discloses the method of Claim 1, further comprising: subsequent to sending the non-delivery message, maintaining a context at the RAN node for the wireless device in the inactive state [Sections 0012, 0242, 0317: Transmitting, by the base station, cause (i.e. reason) for informing a failure of the paging transmission to the CN node. The eNB is unable to ensure that the message has been received by UE, it reports the non-delivery of this NAS message by transmitting a NAS NON-DELIVERY INDICATION message to MME. In the RRC Inactive state, the last serving gNB maintains UE-context and maintains UE-related NG connection].

As to Claim 8. (Currently Amended)  Taehum discloses the method of Claim 1, wherein the inactive state is a Radio Resource Control (“RRC”) inactive state [Sections 0005, 0472: A User Equipment (UE) which is a Radio Resource Control (RRC)-Inactive state. The RAN (i.e. eNB) receives the indication and DL NAS message starts a transmission of paging to the UE when the UE is in RRC-INACTIVE state].

As to Claim 9. (Original)  Taehum discloses the method of Claim 8, wherein the wireless device is in a CM-Connected and RRC inactive state [Section 0288: A UE (i.e. wireless device) in the CM-CONNECTED state not transmitting or receiving data to achieve a comparable power efficiency to that of the UE in RRC-INACTIVE state)].

As to Claim 55. (Currently Amended) Taehum discloses a radio access network (“RAN”) node, the RAN node [i.e. Base Station-BS/eNodeB/eNB/RAN] comprising [Figs. 1, 3, 16, Sections 0002, 0072, 0466: A method for transmitting and receiving a Non-Access Stratum (NAS) message. Radio Access Network (RAN): a unit including an eNodeB, and RAN defined at terminal level provides connection to core network. A RAN correspond to an eNB/gNB]: 
 processing circuitry [Processor-1611]; and memory [Memory-1612] coupled with the processing circuitry, and having instructions stored therein that when executed by the processing circuitry cause the RAN node to perform operations comprising [Fig. 16 (Network Node/eNB-1610), Sections 0488, 0489: The network node  includes a processor and a memory; and processor implements proposed functions, processes and/or methods. The memory is connected to the processor and stores various information for driving the processor]:
receiving [i.e. S1 Interface, Section 0098: S1 interface performs NAS signaling and supports many relations between eNB and MME/SGW/core network] a packet data unit (“PDU”’) [i.e. data/NAS message/Protocol Data Unit see 0088, 0104, 0242 packet carries information] for a wireless device [i.e. UE-User Equipment] that is in an inactive state, wherein the PDU is received from a core network (“CN”’) node [Fig. 1 (Evolved Packet System-EPS comprises Core Network), Sections 0005, 0468, 0472: Receiving a Non-Access Stratum (NAS) message (i.e. PDU) to a UE which is in a RRC-Inactive state. The CN node transmit DL NAS message (i.e. DL NAS PDU). The RAN (i.e. eNB) receives the indication and DL NAS message starts a transmission of paging to the UE when the UE is in RRC-INACTIVE state];
paging the wireless device in response to receiving the PDU [Sections 0472, 0474: The RAN (i.e. eNB) receives DL NAS message (i.e. PDU) and starts a transmission of paging to the UE when the UE is in RRC-INACTIVE state. RAN successfully receives the indication for DL NAS message and RAN starts the RAN paging],
and sending a non-delivery message to the CN node [i.e. MME]   in response to failure of the paging for the wireless device [Fig. 7 (Depicts eNB sending NAS Non-Delivery Indication to MME), Sections 0242, 0483: The eNB is unable to ensure that the message has been received by UE, it reports the non-delivery of this NAS message by transmitting a NAS NON-DELIVERY INDICATION message to MME. The paging transmission is failed, the RAN (i.e. eNB) transmit indication or cause for informing failure of the paging transmission],
wherein the non-delivery message includes an indication that the wireless device is in the inactive state [i.e. RRC idle/inactive mode] state [Sections 0012, 0300-0302, 0366: Transmitting, by the base station, cause (i.e. reason) for informing a failure of the paging transmission to the CN node, when the paging transmission is failed. NAS Message Transmission and Reception Method in Inactive Mode: According to the RAN paging failure, a discussion in 3GPP is as: RAN sends NAS NON-DELIVERY NOTIFICATION to a CN. The NAS Non-delivery Indication message include an indication or cause; an example of the indication or cause may be failure of RRC connection establishment (i.e. UE RRC inactive see 0353) or DL NAS PDU is not delivered],
wherein the PDU is a non-access stratum (“NAS”) PDU, and wherein the non-delivery message is a NAS non-delivery message [Sections 0242, 0366: The eNB is unable to ensure that the message has been received by UE, it reports the non-delivery of this NAS message by transmitting a NAS NON-DELIVERY INDICATION message to MME; the NAS NON-DELIVERY INDICATION message includes the non-delivered NAS message within the NAS-PDU IE. The NAS Non-delivery Indication message include an indication or cause; an example of the indication or cause may be failure of RRC connection establishment or DL NAS PDU is not delivered].

As to Claim 56. (Original) The RAN node of Claim 55, wherein the non-delivery message includes an instruction for the CN node to refrain from resending the PDU for the wireless device [See Claim 2 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 57. (Original) The RAN node of Claim 56, wherein the instruction for the CN node to refrain from resending is an instruction for the CN node to refrain from resending the PDU for the wireless device for a period of time following the non-delivery message [See Claim 3 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 58. (Currently Amended) The RAN node of Claim 56, further comprising: generating the non-delivery message to include the instruction for the CN to refrain from resending the PDU for the wireless device in response to a high paging load and/or in response to multiple failures of paging for the wireless device [See Claim 4 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 59. (Previously Presented) The RAN node of Claim 55, wherein the failure of the paging is determined in response to failure to receive a response from the wireless device at the RAN node after initiating the paging [See Claim 5 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 60. (Original) The RAN node of Claim 59, wherein the failure of the paging is determined in response to failure to receive a response from the wireless device at the RAN node for a preconfigured time after initiating the paging [See Claim 6 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 61. (Currently Amended) The RAN node of Claim 55, the operations further comprising: subsequent to sending the non-delivery message, maintaining a context at the RAN node for the wireless device in the inactive state [See Claim 7 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 62. (Currently Amended) The RAN node of Claim 55, wherein the inactive state is a Radio Resource Control (“RRC”) inactive state [See Claim 8 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 63. (Original) The RAN node of Claim 62, wherein the wireless device is in a CM-Connected and RRC inactive state [See Claim 9 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 82. (New)  Taehum discloses a non-transitory computer readable medium [i.e. memory] having instructions stored therein that are executable by processing circuitry of a radio access network (“RAN”) node to cause the RAN node [i.e. Base Station-BS/eNodeB/eNB/RAN see 0072, 0466] to perform operations comprising [Fig. 16 (Network Node/eNB-1610), Sections 0488, 0489, 0501: The network node includes a processor and a memory; and processor implements proposed functions, processes and/or methods. The memory is connected to the processor and stores various information for driving the processor. A software code may be stored in the memory and executed by the processor]:
receiving [i.e. S1 Interface, Section 0098: S1 interface performs NAS signaling and supports many relations between eNB and MME/SGW/core network] a packet data unit (“PDU”) [i.e. data/NAS message/Protocol Data Unit see 0088, 0104, 0242 packet carries information] for a wireless device [i.e. UE-User Equipment] that is in an inactive state, wherein the PDU is received from a core network (“CN”) node [Fig. 1 (Evolved Packet System-EPS comprises Core Network), Sections 0005, 0468, 0472: Receiving a Non-Access Stratum (NAS) message (i.e. PDU) to a UE which is in a RRC-Inactive state. The CN node transmit DL NAS message (i.e. DL NAS PDU). The RAN (i.e. eNB) receives the indication and DL NAS message starts a transmission of paging to the UE when the UE is in RRC-INACTIVE state];
paging the wireless device in response to receiving the PDU [Sections 0472, 0474: The RAN (i.e. eNB) receives DL NAS message (i.e. PDU) and starts a transmission of paging to the UE when the UE is in RRC-INACTIVE state. RAN successfully receives the indication for DL NAS message and RAN starts the RAN paging],
and sending a non-delivery message to the CN node [i.e. MME]   in response to failure of the paging for the wireless device [Fig. 7 (Depicts eNB sending NAS Non-Delivery Indication to MME), Sections 0242, 0483: The eNB is unable to ensure that the message has been received by UE, it reports the non-delivery of this NAS message by transmitting a NAS NON-DELIVERY INDICATION message to MME. The paging transmission is failed, the RAN (i.e. eNB) transmit indication or cause for informing failure of the paging transmission],
wherein the non-delivery message includes an indication that the wireless device is in the inactive [i.e. RRC idle/inactive mode] state [Sections 0012, 0300-0302, 0366: Transmitting, by the base station, cause (i.e. reason) for informing a failure of the paging transmission to the CN node, when the paging transmission is failed. NAS Message Transmission and Reception Method in Inactive Mode: According to the RAN paging failure, a discussion in 3GPP is as: RAN sends NAS NON-DELIVERY NOTIFICATION to a CN. The NAS Non-delivery Indication message include an indication or cause; an example of the indication or cause may be failure of RRC connection establishment (i.e. UE RRC inactive see 0353) or DL NAS PDU is not delivered],
wherein the PDU is a non-access stratum (“NAS”) PDU, and wherein the non-delivery message is a NAS non-delivery message [Sections 0242, 0366: The eNB is unable to ensure that the message has been received by UE, it reports the non-delivery of this NAS message by transmitting a NAS NON-DELIVERY INDICATION message to MME; the NAS NON-DELIVERY INDICATION message includes the non-delivered NAS message within the NAS-PDU IE. The NAS Non-delivery Indication message include an indication or cause; an example of the indication or cause may be failure of RRC connection establishment or DL NAS PDU is not delivered].

As to Claim 83. (New)   Taehum discloses the non-transitory computer readable medium of Claim 82 [Fig. 16 (Network Node/eNB-1610), Sections 0488, 0489, 0501: The network node includes a processor and a memory; and processor implements proposed functions, processes and/or methods. The memory is connected to the processor and stores various information for driving the processor. A software code may be stored in the memory and executed by the processor],
 	wherein the non-delivery message includes an instruction for the CN node to refrain from resending the PDU for the wireless device [See Claim 2 rejection because both claims have similar subject matter therefore similar rejection applies herein].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, 
1.  KIM et al. US 20190230625 discloses Fig. 5 (Depicts BS transmit paging message to UE in RRC_INACTIVE state), Section [0032] The MME provides various functions including non-access stratum (NAS) signaling to eNBs; Section [0034] The eNB perform functions of scheduling and transmitting of paging messages of NAS signaling; Section [0077] The BS receive downlink data, trigger paging to UE, and if the UE does not respond to the paging the anchor BS cannot deliver to the UE the downlink data received from a core network; Section [0078] Therefore, upon failing in paging for the UE in the RRC_INACTIVE state, the BS needs to inform the MME/AMF about the failure of the paging of UE in RRC_INACTIVE state; Section [0101] The BS transmit to the MME a paging failure indication indicating the failure of paging for the UE.
2.	RÖNNEKE et al. US 20160262041 in particular Sections [0042-0050] and Section [0049] 
Furthermore, each additional prior arts cited on PTO-892 but not applied contains a disclosed description related to the claimed subject matter found in the Figures and/or description summary.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

November 15, 2022
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477